J-S37025-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 TAMMY CARLEY O’BRIEN,                    :
                                          :
                    Appellant.            :   No. 188 EDA 2019

    Appeal from the Judgment of Sentence Entered, December 12, 2018,
               in the Court of Common Pleas of Pike County,
           Criminal Division at No(s): CP-52-SA-0000030-2018.


BEFORE: BOWES, J., KUNSELMAN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY KUNSELMAN, J.:                   FILED SEPTEMBER 18, 2019

      Tammy Carley O’Brien appeals pro se from the judgment of sentence

imposed following her conviction of operating a motor vehicle without a proper

driver’s license. See 75 Pa.C.S.A. § 1501(a). We affirm.

      The relevant factual and procedural history is as follows. On June 15,

2018, Pennsylvania State Police Trooper Patrick Quinn was conducting routine

duties as part of a roving detail for the enforcement of driving under the

influence laws when he ran a random plate inquiry on a silver Honda Accord.

The information in the system indicated that the vehicle had recently been

stopped, and a citation had been issued to the operator for driving without a

license. Trooper Quinn testified that the description of the individual who had

previously been issued a citation for driving without a license matched the

profile of the person Trooper Quinn observed operating the vehicle. Thus, the
J-S37025-19


trooper, suspecting that the vehicle was being operated by the same

individual, initiated a traffic stop.   During the traffic stop, Trooper Quinn

requested O’Brien to produce a driver’s license. In response, O’Brien initially

stated that she forgot it, but then admitted that she did not have a valid

driver’s license. The trooper then issued her a traffic citation for operating a

motor vehicle without a proper driver’s license pursuant to section 1501(a).

      O’Brien contested the citation, and on August 16, 2018, a magistrate

district judge found her guilty of driving without a license. O’Brien filed a

timely summary appeal to the Court of Common Pleas of Pike County. On

December 12, 2018, the trial court conducted a de novo trial, after which it

convicted O’Brien of the summary offense. O’Brien then filed a timely notice

of appeal to this Court. The trial court ordered her to file a concise statement

of matters complained of on appeal pursuant to Pa.R.A.P. 1925(b).            In

response, O’Brien filed a “Summary of the Argument.”            The trial court

thereafter filed an opinion pursuant to Pa.R.A.P. 1925(a).

      O’Brien raises one issue for our review: “The traffic stop which resulted

in a claimed summary offense was not constitutionally justified.” Appellant’s

Brief at 2.

      Preliminarily, we note that appellate briefs must materially conform to

the requirements of the Pennsylvania Rules of Appellate Procedure.         See

Pa.R.A.P. 2101. This Court may quash or dismiss an appeal if the appellant

fails to conform to the requirements set forth in our appellate rules. Id.; see


                                        -2-
J-S37025-19


also Commonwealth v. Lyons, 833 A.2d 245 (Pa. Super. 2003). Although

this Court is willing to liberally construe materials filed by a pro se litigant, pro

se status confers no special benefit upon the appellant. Lyons, 833 A.2d at

252. To the contrary, any person choosing to represent himself in a legal

proceeding must, to a reasonable extent, assume that his lack of expertise

and legal training will be his undoing. Commonwealth v. Rivera, 685 A.2d

1011, 1013 (Pa. Super. 1996).

       The Pennsylvania Rules of Appellate Procedure provide guidelines

regarding the required content of an appellate brief.          See Pa.R.A.P. 2111.

Additionally, Rules 2114 through 2119 specify in greater detail the material to

be included in briefs on appeal.               See Pa.R.A.P. 2114-2119.   Instantly,

O’Brien’s brief falls short of these standards. It does not include a statement

of jurisdiction.     See Pa.R.A.P. 2111(a)(1), (3), Pa.R.A.P. 2114.           While

O’Brien’s brief purports to include a statement of the case, it fails to comply

in any respect with our procedural rules. See Pa.R.A.P. 2111(a)(5); Pa.R.A.P.

2117(a). O’Brien’s brief appears to be based almost entirely on facts not in

evidence;1 indeed, she makes only one reference to the certified record. See

Pa.R.A.P. 2119(b) and (c).



____________________________________________


1 This Court may not consider materials that are not included in the certified
record when resolving an issue. See Commonwealth v. Preston, 904 A.2d
1, 6 (Pa. Super. 2006).



                                           -3-
J-S37025-19


        Moreover, whereas O’Brien’s brief raises a variety of constitutional

claims under the First, Fourth, Fifth, Sixth, Eighth, Ninth, and Fourteenth

Amendments,2 the certified record reveals that she raised only one

constitutional challenge before the trial court, namely a Fourth Amendment

challenge to the legality of the traffic stop.3 See Pa.R.A.P. 302 (“Issues not

raised in the lower court are waived and cannot be raised for the first time on

appeal”). Further, in her concise statement, the sole constitutional challenge

that O’Brien raised was whether Trooper Quinn was justified in stopping her

vehicle under the Fourth Amendment.              See Pa.R.A.P. 1925(b)(3)(vii)

(providing that “issues not included in the Statement … are waived”). Thus,

her additional constitutional claims are waived.

        Finally, regarding her sole preserved issue, O’Brien neither identifies

controlling Pennsylvania legal precedent, nor explains why the Fourth

Amendment entitles her to relief.4 See Pa.R.A.P. 2119(a) (stating that the

parties’ briefs must include a discussion of each question raised on appeal and

a “citation of authorities as are deemed pertinent”). In this Commonwealth,

appellate arguments which are not supported by discussion and analysis of


____________________________________________


2 For the most part, O’Brien’s brief provides a rambling and, at times,
incoherent personal essay on, inter alia, her belief that she does not need a
driver’s license to operate a vehicle on Pennsylvania roadways.

3   See N.T. De Novo Trial, 12/12/18, at 21.

4 O’Brien’s brief includes various quotes from decisions rendered in other
jurisdictions, which have no precedential value in this Commonwealth.

                                           -4-
J-S37025-19


pertinent authority are waived. See Commonwealth v. Murchinson, 899

A.2d 1159, 1160 (Pa. Super 2006) (deeming appellant’s claims waived under

Pa.R.A.P. 2119(a) because he did not develop meaningful argument with

specific references to relevant caselaw and to the record to support his

claims); see also Commonwealth v. Heilman, 867 A.2d 542, 546 (Pa.

Super. 2005) (recognizing that failure to provide “such discussion and citation

of   authorities    as   are    deemed         pertinent”   may   result   in   waiver);

Commonwealth v. Cornelius, 856 A.2d 62, 77 (Pa. Super. 2004) (declining

to review appellant’s claim where there was limited explanation and

development of the argument). As O’Brien’s argument fails to identify, let

alone discuss, the case law relevant to her legal claim, or how the Fourth

Amendment entitles her to relief, we deem her claim waived.5

____________________________________________


5 Had we not found waiver, we would have concluded that the traffic stop in
question was supported by reasonable suspicion that the detained motorist
was presently involved in criminal activity. See Commonwealth v. Feczko,
10 A.3d 1285, 1288 (Pa. Super. 2010) (en banc). Here, Trooper Quinn
testified that, based on a random plate inquiry conducted during a routine DUI
enforcement patrol, he determined from the information provided on the
computer in his police cruiser that the vehicle O’Brien was operating had
previously been stopped, and a citation was issued to the operator for driving
without a license. See N.T. De Novo Trial, 12/12/18, at 5-6, 15. The trooper
further testified that the prior traffic stop had occurred “several weeks or
months prior.” Id. at 15. Finally, the trooper testified that the information
on his computer included a description of O’Brien, and that “he had a clear
view of [O’Brien’s] face which matched the information that was provided.”
Id. at 8. See Commonwealth v. Hilliar, 943 A.2d 984 (Pa. Super 2008)
(finding traffic stop was supported by reasonable suspicion that the operator
of the vehicle was driving with a suspended license where officer’s computer
provided a description of the registered owner, who had a suspended license,



                                           -5-
J-S37025-19


       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/18/19




____________________________________________


and the officer observed that the driver of the vehicle was of the same gender
and approximate age as the registered owner); Commonwealth v. Bailey,
947 A.2d 808 (Pa. Super. 2008) (finding reasonable suspicion to justify vehicle
stop); Commonwealth v. Farnan, 55 A.3d 113 (Pa. Super. 2012) (same);
cf Commonwealth v. Andersen, 753 A.2d 1289 (Pa. Super. 2000) (holding
that the knowledge that the vehicle owner’s driving privileges are suspended,
coupled with an assumption that the owner is driving the vehicle, does not
give rise to reasonable suspicion to justify a vehicle stop).

                                           -6-